     Case 3:20-cv-00681-DMS-JLB Document 27 Filed 11/10/20 PageID.141 Page 1 of 2



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    BRENT KIDECKEL,                                    Case No.: 20-cv-00681-DMS (JLB)
14                                      Plaintiff,
                                                         ORDER RE: E-MAIL
15    v.                                                 COMMUNICATIONS WITH THE
                                                         COURT
16    WELLS FARGO BANK, N.A.,
17                                   Defendant.
18
19
20         On November 6, 2020, Plaintiff Brent Kideckel (“Plaintiff”) sent another
21   unauthorized e-mail to the Court’s e-file address, attaching a motion to dismiss. (See ECF
22   Nos. 23, 26.) In two prior orders, the Court reminded the parties that “e-mails to
23   Chambers are not permitted except as authorized by court order or by the Court’s
24   local or chambers rules.” (See id. (citing J. Burkhardt Civ. Chambers R. § I(A).) In its
25   recent November 3, 2020 Order, the Court further notified Plaintiff that any further
26   violations of its Order or the Court’s chambers rules will result in an order to show cause
27   why sanctions should not issue. (ECF No. 26.)
28   ///

                                                     1
                                                                             20-cv-00681-DMS (JLB)
     Case 3:20-cv-00681-DMS-JLB Document 27 Filed 11/10/20 PageID.142 Page 2 of 2



1          Given that the most recent unauthorized e-mail was sent shortly after the Court’s
2    November 3, 2020 Order, the Court will assume Plaintiff was not in receipt of the Order
3    before sending his e-mail. Therefore, the Court will not issue an order to show cause as to
4    Plaintiff’s November 6, 2020 e-mail. Rather, it will simply disregard the e-mail. However,
5    to the extent that Plaintiff intended to file the attached motion to dismiss, he is reminded
6    that e-mailing a motion to the assigned judge does not constitute “filing” of a motion.
7    Plaintiff must file any motion through the Clerk’s Office in compliance with the Federal
8    Rules of Civil Procedure and the Local Civil Rules of Practice for the United States District
9    Court for the Southern District of California.
10         IT IS SO ORDERED.
11   Dated: November 10, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               20-cv-00681-DMS (JLB)
